DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on June 8, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-9 and 11-15 are currently pending and have been examined. Claims 1-5, 7, and 9 have been amended.  Claim 10 has been cancelled. Claim 15 is newly added.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous objection to claims 10-14 have been withdrawn in view of Applicant’s amendments.  
The previous rejections of claims 9 and 11-14 under 35 USC 112(b) have been withdrawn in view of Applicant’s amendments.  
The previous rejection of claims 1-9 and 11-15 under 35 USC 101 are maintained for the reasons set forth infra.  Additionally, the Examiner respectfully argues that identifying audio fingerprints relates to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information – as a person listening to an audio may identify its fingerprints through melody, chord sequence, lyrics, etc. Similarly, a person may match audio fingerprints by identifying and matching fingerprints (e.g. melodies, chord sequences, and lyrics) of two songs.
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  Still, to offer further transparency as to Examiner’s interpretation of the claims, Examiner offers the following supplemental explanation:
The Examiner notes that Wang discloses a multiple matching pairs and multiple clusters of pairs (Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]), which teaches a matching region of pairs and further matching pairs associated with temporal locations outside of any matching region (e.g. any pairs/clusters that are distinct/apart from a particular set of pairs/cluster). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-8 are directed to a machine; claims 9 and 11-14 are directed to a process, claim 15 is directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 9, and similarly claim 1 and 15, recites the steps of:   identifying an audio fingerprint associated with a temporal location within a first version of an audiovisual product; searching for an audio fingerprint associated with a temporal location within a second version of the audiovisual product, which matches the audio fingerprint associated with the temporal location within inter alia, the observation and evaluation of information.  
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the independent claim elements separately, the additional element of performing the steps via a processing engine -- merely implements the abstract idea on a computer environment. The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. 
Thus, claims 1-9 and 11-15 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps via a processing engine -- merely implement the abstract idea on a computer environment. Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract 
Accordingly, claims 1-9 and 11-15 are rejected as ineligible for patenting under 35 USC 101. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGP 2014/0280127).
As per claim 1, Wang teaches [a]n apparatus for mapping versions of an audiovisual product comprising: 
a processing engine configured to perform a process to: (Wang: Para [0006])
identify an audio fingerprint associated with a temporal location within a first version of an audiovisual product; (Wang: Fig. 5; Para [0054] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs.); Para [0018])
search for an audio fingerprint associated with a temporal location within a second version of the audiovisual product, which matches the audio fingerprint associated with the temporal location within the first version, to identify a first matching pair of audio fingerprints in the first version and the second version of the audiovisual product; (Wang: Fig. 5; Para [0054]-[0060] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs. The sample fingerprints are then used to retrieve matching KV pairs in the KV data file of concatenated media content, where the key K is a fingerprint and the value V is the payload, which in this case is a concatenated global position value. At block 504, the method 500 includes pairing corresponding global positions of the substantially matching fingerprints with corresponding respective landmark positions of the one or more fingerprints in the sample of media content to provide global position-landmark position pairs. Thus, a retrieved global position value is paired with the sample landmark value.)
if a first matching pair of audio fingerprints is found, (Wang: Fig. 5; Para [0054]-[0060] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs. The sample fingerprints are then used to retrieve matching KV pairs in the KV data file of concatenated media content, where the key K is a fingerprint and the value V is the payload, which in this case is a concatenated global position value. At block 504, the method 500 includes pairing corresponding global positions of the substantially matching fingerprints with corresponding respective landmark positions of the one or more fingerprints in the sample of media content to provide global position-landmark position pairs. Thus, a retrieved global position value is paired with the sample landmark value.)
determine whether a region comprising the temporal location associated with the audio fingerprint within the first version matches a corresponding region comprising the temporal location associated with the audio fingerprint within the second version by comparing the versions progressively away from the respective temporal locations to identify at least one further matching pair of audio fingerprints and thereby identify a matching region comprising the first matching pair of audio fingerprints and the at least one further matching pair of audio fingerprints in the first version and the second version of the audiovisual product; and (Wang: Fig. 5; Para [0054]-[0060] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs. The sample fingerprints are then used to retrieve matching KV pairs in the KV data file of concatenated media content, where the key K is a fingerprint and the value V is the payload, which in this case is a concatenated global position value. At block 504, the method 500 includes pairing corresponding global positions of the substantially matching fingerprints with corresponding respective landmark positions of the one or more fingerprints in the sample of media content to provide global position-landmark position pairs. Thus, a retrieved global position value is paired with the sample landmark value. A time offset between the two positions may then be determined, for each global position-landmark position pair, by subtracting the global position value from the sample landmark value for matching fingerprints. Instead of storing the time offset pair differences (generated by subtracting corresponding time offsets from matching sample versus reference fingerprints) into many buckets where each bucket corresponds to a sound_ID index, all time offset differences can be stored in a single bucket. At block 506, the method 500 includes sorting the global position-landmark position pairs. In other examples, the method 500 may include sorting the time offset differences generated from the global position-landmark position pairs. At block 508, the method 500 includes determining clusters of the global position-landmark position pairs that are substantially linearly related (or have some associated temporal correspondence). As one example, to verify if there is a match, a histogram scan can be performed to search for a significant peak in the sorted time offset difference data (e.g., number of data points occurring within a predetermined window width or number of points in a histogram bin). A presence of a peak in the number of points above a threshold within a window or bin can be interpreted as evidence for a match. Each occurrence of a significant peak in the long concatenated timeline of time offset differences indicates a candidate match, and candidate matches may be further processed individually to ascertain 
if a matching region is found, (Wang: Fig. 5; Para [0054]-[0060] (At block 508, the method 500 includes determining clusters of the global position-landmark position pairs that are substantially linearly related (or have some associated temporal correspondence). As one example, to verify if there is a match, a histogram scan can be performed to search for a significant peak in the sorted time offset difference data (e.g., number of data points occurring within a predetermined window width or number of points in a histogram bin). A presence of a peak in the number of points above a threshold within a window or bin can be interpreted as evidence for a match. Each occurrence of a significant peak in the long concatenated timeline of time offset differences indicates a candidate match, and candidate matches may be further processed individually to ascertain whether the candidates matches are exact, possibly using a different algorithm to verify a match.); Fig. 6; Para [0061] (Initially, fingerprint and landmark pairs (F1/L1, F2/L2, . . . , Fn/Ln) can be determined and the fingerprints can be used to find matching fingerprints within the concatenated data file of known media content recordings. Global positions within the data file can be paired with landmarks in the sample for matching fingerprints. A scatter plot of landmarks of the sample and global positions of the known reference files can be determined. After generating a scatter plot, clusters of landmark pairs having linear correspondences can be identified, and the clusters can be scored according to the number of pairs that are linearly related.))
store in a map representing at least one of the first and second versions, an indication of the temporal location of the matching region; and (Wang: Para [0032] (In one example, the content recognition can be performed by determining a representation in the data file that matches to a portion of the sample of media content, and then to identify a mapping between the matching portion in the data file and an identifier for a respective media content recording. The mapping may be between a global position of the representation in the data file and the identifier.); Fig. 5; Para [0054]-[0060] (In some examples, the method 500 may further include determining a sound identifier of the matching media content recording based on the corresponding global position of the substantially matching fingerprints in the data file. For example, global positions of representations of the given media content recording in the data file can be associated or mapped to respective sound identifiers, and the mapping may be referenced when a winning global position is identified.); Fig. 6; Para [0061] (Initially, fingerprint and landmark pairs (F1/L1, F2/L2, . . . , Fn/Ln) can be determined and the fingerprints can be used to find matching fingerprints within the concatenated data file of known media content recordings. Global positions within the data file can be paired with landmarks in the sample for matching fingerprints. A scatter plot of landmarks of the sample and global positions of the known reference files can be determined. After generating a scatter plot, clusters of landmark pairs having linear correspondences can be identified, and the clusters can be scored according to the number of pairs that are linearly related.); Claim 1 (storing, by the computing device, a mapping between an identifier for a respective media content recording and a global position in the data file that corresponds to the representation of the respective media content recording.)
repeat the process by identifying further first matching pairs of audio fingerprints associated with temporal locations outside of any matching region(s), identifying further matching regions based on said further first matching pairs of audio fingerprints, and updating the map with indications of the temporal locations of the further matching regions. (Wang: Para [0032]; Fig. 5; Para [0054]-[0060] (At block 508, the method 500 includes determining clusters of the global position-landmark position pairs that are substantially linearly related (or have some associated temporal correspondence). As one example, to verify if there is a match, a histogram scan can be performed to search for a significant peak in the sorted time offset difference data (e.g., number of data points occurring within a predetermined window width or number of points in a histogram bin). A presence of a peak in the number of points above a threshold within a window or bin can be interpreted as evidence for a match. Each occurrence of a significant peak in the long concatenated timeline of time offset differences indicates a candidate match, and candidate matches may be further processed individually to ascertain whether the candidates matches are exact, possibly using a different algorithm to verify a match. As one example, the time offset differences may be filtered using a predetermined window width of a few milliseconds); Fig. 6; Para [0061] (A scatter plot of landmarks of the sample and global positions of the known reference files can be determined After generating a scatter plot, clusters of landmark pairs having linear correspondences can be identified, and the clusters can be scored according to the number of pairs that are linearly related.); Claim 1)

As per claim 2, Wang teaches wherein if no further matching pair of audio fingerprints is identified within a certain temporal distance of the temporal location of the second version then there is no matching region.  (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 3, Wang teaches wherein if at least one further matching pair of audio fingerprints is identified within a certain temporal distance of the temporal location of the second version then there is a matching region.  (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 4, Wang teaches, wherein the matching region grows until no further matching pair of audio fingerprints are found within a threshold temporal distance.  (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 5, Wang teaches, wherein an audio fingerprint comprises a fingerprint hash associated with a respective temporal location.  (Wang: Para [0037])

As per claim 6, Wang teaches wherein the respective temporal location comprises a section of audiovisual content and the frequency characteristic represents one or more peak frequency components within the section.  (Wang: Para [0037]; Fig. 5; Para [0057]-[0065])

As per claim 7, Wang teaches wherein a matching pair of audio fingerprints is found when a threshold number of audio fingerprint hashes match between the respective audio fingerprints.  (Wang: Para [0037], Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 8, Wang teaches wherein to identify an audio fingerprint associated with a temporal location within the first version of the audiovisual product, the processing engine is configured to randomly select an audio fingerprint associated with a temporal location within the first version of the audiovisual product.  (Wang: Fig. 3; Para [0037]-[0043])

As per claims 9 and 15, these claims recite limitations substantially similar to claim 1 and are therefore rejected in the same manner as this claim, as set forth above. 

As per claim 11, Wang teaches further comprising: 
adding additional content to the second version of the audiovisual product by: 
using the map to identify at least one of: 
new regions of the second version of the audiovisual product; and matching regions of the second version of the audiovisual product; and - 26 -adding additional content to at least one of the new regions and the matching regions. (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 12, Wang teaches wherein the audiovisual content comprises at least one of textual content and audio content.  (Wang: Para [0018]; Para [0023]; Fig. 5; Para [0054]-[0060])

As per claim 13, Wang teaches wherein the audio content comprises dubbing content. (Wang: Para [0018]; Para [0023])
Examiner note: While prior art has been applied, the Examiner notes that the audio content comprising dubbing content is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  The searching and matching audiovisual content steps would be performed the same regardless of the specific type of audio content.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

As per claim 14, Wang teaches wherein the textual content comprises at least one of captioning content and subtitling content. (Wang: Para [0018]; Para [0023])
Examiner note: While prior art has been applied, the Examiner notes that textual content comprising at least one of captioning content and subtitling content is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  The searching and matching audiovisual content steps would be performed the same regardless of the specific type of textual content.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steele “Apple Rolls out More Accurate Itunes Matching for Apple Music.” Engadget, 13 May 2021 (https://www.engadget.com/2016/07/18/apple-music-itunes-match-update/) – matching audio fingerprints.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625